Citation Nr: 0828310	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  04-40 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for a 
psychiatric disorder other than post-traumatic stress 
disorder (PTSD), to include a depressive disorder and bipolar 
disorder.  

2.  Entitlement to service connection for a psychiatric 
disorder other than PTSD, to include a depressive disorder 
and bipolar disorder.  


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from May 1968 to April 1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, 
that, in pertinent part, denied service connection for 
depressive reaction with history of syncope episode based on 
a finding that new and material evidence had not been 
submitted to reopen a previously denied claim.  The May 2004 
rating decision also denied claims of service connection for 
PTSD; degenerative joint disease; a skin condition; residual 
scarring associated with degenerative joint disease, 
vascular, and endocrine systems; upper respiratory 
infections; and exposure to hazardous waste/dioxin resulting 
in diabetes mellitus, endocrine system disruption, visual 
neuropathy, physical neuropathy, immune system disruption, 
and GI problems.  

In October 2005, the veteran withdrew his claim on appeal of 
entitlement to service connection for PTSD.  

In a June 2007 decision, the Board denied service connection 
for diabetes mellitus, an endocrine system disruption, visual 
neuropathy, physical neuropathy, an immune system disruption, 
a gastrointestinal (GI) disorder, a skin disorder, a vascular 
system disorder, degenerative joint disease, residual 
scarring, and upper respiratory infections.

The issue of whether new and material evidence had been 
received to reopen a previously denied claim of service 
connection for a psychiatric disorder other than PTSD, to 
include a depressive disorder and bipolar disorder was 
remanded back to the RO in June 2007 for additional 
development and adjudicative action.  


FINDINGS OF FACT

1.  In a June 1969 rating decision, the RO denied service 
connection for depressive reaction, based on a finding that 
the veteran's depression/nervousness pre-existed service and 
was not aggravated therein.  A notice of disagreement was not 
received within the subsequent one-year period.

2.  In a rating decision dated March 1972 and an 
administrative letter dated December 1990, the RO denied the 
veteran's claims of service connection for a nervous disorder 
because new and material evidence had not been submitted to 
reopen previously denied claim(s).  Notices of disagreement 
were not received within the respective subsequent one-year 
periods.

3.  Evidence submitted since the RO's December 1990 decision, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim of service connection for a 
psychiatric disorder other than PTSD, to include depressive 
disorder and bipolar disorder, and therefore raises a 
reasonable possibility of substantiating the claim.

4.  The veteran's current psychiatric disorder, variously 
diagnosed as depressive disorder and bipolar disorder, as 
likely as not, originated in service. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
December RO's December 1990 rating decision which denied 
service connection for a nervous disorder and the claim of 
service connection for a psychiatric disorder other than 
PTSD, to include depressive disorder and bipolar disorder, is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.156 (2007).

2.  Resolving all doubt in the veteran's favor, a psychiatric 
disorder, variously diagnosed as depressive disorder and 
bipolar disorder, was incurred in service.  38 U.S.C.A. §§ 
1110, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.304 (2007).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Given the favorable nature of the Board's decision in this 
case, there is no prejudice to the appellant, regardless of 
whether VA has satisfied its duties of notification and 
assistance.

II.  New and Material Evidence

In a June 1969 decision, the RO denied service connection for 
depressive reaction.  The basis of the denial was that the 
veteran had pre-existing depression/nervousness that was not 
shown to have been permanently aggravated during service.  

A notice of disagreement was not received within the 
subsequent one-year period, and the June 1969 decision became 
final.

In a March 1972 rating decision and a December 1990 
administrative decision letter, the RO explained that the 
veteran's earlier claim had become final and the submission 
of new and material evidence was necessary to reopen the 
claim.  A notice of disagreement was not received within the 
subsequent one-year periods respectively, and the March 1972 
and December 1990 decisions became final.  

Currently, the appellant contends that he had no pre-existing 
psychiatric disorder, and the hospitalization during service 
was the first indication that he had a psychiatric 
disability.  

Additional evidence has been added to the record, including 
lay statements, a VA examination, records from the Social 
Security Administration, and medical opinions from VA and 
private medical professionals, all of which cast doubt as to 
whether the veteran did indeed have a pre-existing 
psychiatric disorder at the time he entered service.  

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a).  When "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means evidence not previously submitted to 
agency decisionmakers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the initial denial, 
the RO determined that the veteran had a pre-existing 
psychiatric disorder that was not aggravated during service.  
At the time of the last prior denial, the RO determined that 
new and material evidence had not been submitted to reopen a 
previously denied claim of service-connected for depressive 
reaction/nervousness.  

Since the prior final decision, evidence has been added to 
the claims file, including non-duplicative statements from 
friends and relatives, opinions from medical professionals, 
and examination reports, much of which casts doubt on whether 
the veteran entered service with a pre-existing psychiatric 
disorder, and in turn, raises questions as to whether the 
veteran's current psychiatric disorder(s) began during 
service.  The additional evidence is new and material and 
reopening the claim is warranted.  





III.  Service Connection

The veteran seeks service connection for a psychiatric 
disorder.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111; VAOPGCPREC 3-
2003.  A pre-existing disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.

The presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  See 
VAOGCPREC 3-2003.  The General Counsel concluded that 38 
U.S.C.A. § 1111 requires VA to bear the burden of showing the 
absence of aggravation in order to rebut the presumption of 
sound condition.  See also Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004).

In sum, when no preexisting condition is noted upon entry 
into service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both preexisting and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any "increase in disability 
[was] due to the natural progress of the" preexisting 
condition.  38 U.S.C.A. § 1153.  If this burden is met, then 
the veteran is not entitled to service-connected benefits.  
However, if the government fails to rebut the presumption of 
soundness under section 1111, the veteran's claim is one for 
service connection.  This means that no deduction for the 
degree of disability existing at the time of entrance will be 
made if a rating is awarded.  Wagner v. Principi, 370 F. 3d 
1089, 1096 (Fed. Cir. 2004).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The veteran's pre-induction examination, completed in June 
1968, was negative for any complaints, findings, treatment 
for, or diagnosis of a psychiatric disorder.  

Service medical records reflect that the veteran was admitted 
to a naval hospital in January 1969, after ten months of 
active duty.  The diagnosis on admission was depressive 
reaction, agitated.  He presented as well oriented, coherent, 
tense, and tremulous.  He was stuttering and showed some 
evidence of blocking.  

History obtained from the veteran at the time of admission 
was deemed to be reliable, and indicated that the veteran was 
involved in an automobile accident about 4 months prior to 
joining the Navy, and had suffered a concussion with ongoing 
headaches since that time.  Over a six month period prior to 
admission, the veteran had become increasingly more tense, 
had developed insomnia, and forgetfulness.  He had difficulty 
keeping up with his work in radar school, and was placed on 
Valium without relief of his symptoms.  About one week prior 
to admission, the veteran fainted after bending over.  

The veteran's past history was also deemed reliable, and 
indicated that the veteran denied problems with police 
authority, graduated from high school, but felt like his 
parents were always "down on me and didn't like me."  The 
veteran reported that he saw a psychiatrist about six months 
prior to joining the Navy because of considerable difficulty 
between him and his parents regarding his intensions to get 
married, and noted that his parents had prevented him from 
marrying on four prior occasions.  The veteran also reported 
that he had a hard time adjusting to the Navy, although he 
had tried hard.

The report of hospitalization indicated that the veteran was 
treated with individual and group psychotherapy and placed on 
medications, including Thorazine, 400 mg. daily.  His 
agitation and depression reportedly gradually decreased under 
treatment and medication was reduced.  The diagnosis upon 
discharge, approximately four months after admission, 
remained depressive reaction, agitated type, with 
precipitating stress being routine military service and 
marriage, and predisposition being a previous history of 
emotional difficulties.  

In a March 1969 Medical Board memorandum to the Physical 
Evaluation Board's Senior Member, it was recommended that the 
veteran was unfit for duty due to his condition/primary 
diagnosis of depressive reaction, agitated type.  
Significantly, the report specifically indicated that the 
origin [of the diagnosis] was not due to the veteran's own 
misconduct, was incurred in the line of duty, and although it 
was noted that the diagnosis existed prior to entry, it was 
considered aggravated by service.  

The veteran was discharged from service in April 1968 and 
filed a claim of service connection for a nervous disorder 
shortly thereafter.  The claim was denied because the RO 
determined that the veteran's psychiatric disorder pre-
existed service and was not aggravated during service.  

In this case, however, there is no evidence that clearly and 
unmistakably rebuts the presumption of soundness at entry.  
The induction examination is completely negative for any pre-
existing psychiatric condition.  Although the veteran 
explained, during his lengthily in-service hospital admission 
between January and March 1969, that he had seen a 
psychiatrist six months prior to entering service, this 
admission by the veteran by no means provides the requisite 
clear and unmistakable evidence to rebut the presumption of 
soundness at entry.  Moreover, the veteran explained that his 
one-time session with a psychiatrist prior to service had to 
do with his troubled relationship with his parents over his 
impending marriage.  There is no indication that the veteran 
sought treatment for a mood disorder or other psychiatric 
condition prior to service.  As such, the Medical Board's 
notation that the veteran's depressive reaction pre-existed 
service is not supported by the evidence of record, and 
therefore carries little probative value, and certainly does 
not provide the requisite clear and unmistakable evidence to 
rebut the presumption of soundness at entry.  To rebut the 
presumption of sound condition under section 1111 for 
conditions not noted at entrance to service, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).  See also Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004).  

Because the veteran is presumed sound at entry, the next 
question is whether the veteran's psychiatric disorder 
originated during service.  

At a VA examination in May 2005, the veteran explained that 
he has had difficulty obtaining and maintaining effective 
work and social relationships since his discharge from 
service.  He has been married and divorced at least three 
times, has lost numerous jobs over the years, and has 
consistently suffered with depression since service.  The 
Axis I impression was major depression, recurrent, and rule 
out bipolar disorder and PTSD.  

In a June 2005 addendum to the May 2005 VA examiner, after a 
review of recent psychological testing, amended his initial 
Axis I diagnosis to bipolar disorder NOS (not otherwise 
specified), depressed phase.  The examiner listed an Axis II 
diagnosis of Personality disorder, NOS, with narcissistic and 
dependent traits.  The examiner opined that it was not likely 
that the claimed depressive/bipolar disorder is due to any 
in-service events, injury or disease.  The examiner further 
indicated that treatment for a depressive reaction in the 
service would not cause bipolar disorder, and neither would 
any of the other stressors that the veteran claimed to have.  

The examiner made clear that no in-service event, disease, or 
injury caused the depressive reaction/bipolar disorder; 
significantly however, the VA examiner never considered 
whether the veteran's depressive reaction/bipolar disorder 
began during service.  

The veteran has submitted numerous lay statements from family 
members and friends, including his parents and a high school 
friend, all of whom agree that the veteran was a happy, 
loving, fun person before entering service, and he enjoyed 
many hobbies such as fishing and hunting.  

More importantly, the veteran submitted several memoranda and 
reports from VA and private medical professionals, including 
psychiatrists and licensed clinical social workers who have 
all opined that the veteran, as likely as not, developed his 
bipolar disorder and/or a major depressive disorder during 
service.  For example, the veteran's Vet Center counselor 
opined, in a November 2007 memo to the RO, that the veteran's 
psychiatric symptoms began during active duty, clearly 
documented in his military medical records, and supported by 
the fact that neither he nor his relatives or friends 
reported any identifiable symptoms before military service.  

A VA staff psychiatrist, Dr. K opined, in November 2007 and 
March 2008 memorandums, that the veteran had been very likely 
suffering from a mood disorder that he suffered from during 
active service.  Dr. K stated:

This mood disorder clearly was identified 
when he was on active duty as evidenced 
by his admission and length of stay at a 
Navy hospital after the suicide-death of 
one of his friends and fellow sailors.  
Regardless of whether or not he was or 
was not seen when a young child for some 
possible psychiatric condition, which 
does not even sound to have been 
evaluated by a mental health specialist, 
he did not appear to have any serious 
mental problems prior to the incident in 
the Navy.  Without actual pre-military 
documentation of any significance, I do 
not see how anything subsequent to his 
enlistment could be considered "Existing 
Prior to Service."

Additional memorandums were prepared in November 2007 and 
March 2008 by Dr. B, a VA psychologist and co-director of a 
VAMC's inpatient PTSD treatment program.  Dr. B explained 
that he had also served as an examiner for over 300 VA 
Compensation & Pension (C&P) examinations since 1998.  Dr. B 
treated the veteran as an inpatient in 2004 for depression 
and agitation.  The diagnosis was bipolar disorder, depressed 
type.  The veteran provided Dr. B with credible accounts of 
several stressful or traumatic events to which he was exposed 
during service, which Dr. B considered to be of significant 
magnitude to produce symptoms of PTSD and depression.  Dr. B 
indicated in his March 2008 memorandum that he had reviewed 
the veteran's service medical records, and a large amount of 
VA and civilian medical records.  Based on a review of the 
veteran's records as well as the veteran's description of his 
military experiences, Dr. B essentially opined that the 
veteran's long history of psychiatric disorder began during 
service.  Dr. B opined that the 1969 diagnosis of agitated 
depression, an older psychiatric label, was likely the 
initial episode of what is known today as bipolar disorder, 
depressed type.  

Based on the foregoing, service connection for an acquired 
psychiatric disorder, to include depressive disorder and 
bipolar disorder is warranted.  The veteran's service medical 
records clearly establish in-service treatment for depression 
and there is essentially no evidence to even suggest that 
such depressive disorder pre-existed service.  The one-time 
treatment by a psychiatrist six months prior to enlistment 
was never shown to be for any type of psychiatric disorder, 
and as explained by the veteran in a 1969 report, he was 
simply having difficulty getting along with his parents at 
the time.  Thus, there is no clear and unmistakable evidence 
to rebut the presumption of soundness at entry.  

Although a VA examiner in 2005 opined that the veteran's 
bipolar disorder was not caused by service, that examiner 
never addressed whether the veteran's psychiatric disorder 
began during service.  That question was subsequently 
answered in the affirmative by at least three of the 
veteran's treating professionals, including a Vet Center 
Counselor, a VA psychiatrist, and a VA psychologist, all of 
whom opined, based on sound medical principles, that the 
veteran's bipolar disorder and/or depressive disorder as 
likely as not had its onset during service.  Accordingly, 
service connection is warranted.



ORDER

New and material evidence having been received, the claim of 
service connection for a psychiatric disorder other than 
PTSD, to include depressive disorder and bipolar disorder is 
reopened.  

Service connection for a psychiatric disorder, to include 
depressive disorder and bipolar disorder is granted.  






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


